NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

             ERIC EMANUEL TAYLOR,
                 Plaintiff-Appellant

                           v.

                  UNITED STATES,
                  Defendant-Appellee
                ______________________

                      2018-2404
                ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:18-cv-00367-SGB, Senior Judge Susan G.
Braden.
                 ______________________

              Decided: January 10, 2019
               ______________________

   ERIC EMANUEL TAYLOR, Portsmouth, VA, pro se.

    DAVID MICHAEL KERR, Commercial Litigation Branch,
Civil Division, United States Department of Justice,
Washington, DC, for defendant-appellee. Also represent-
ed by JOSEPH H. HUNT, DEBORAH ANN BYNUM, ROBERT
EDWARD KIRSCHMAN, JR.
                ______________________

  Before MOORE, REYNA, and WALLACH, Circuit Judges.
2                                    TAYLOR v. UNITED STATES




PER CURIAM.
    Eric Emanuel Taylor appeals the decision of the U.S.
Court of Federal Claims dismissing his complaint for lack
of jurisdiction. Because Mr. Taylor has not identified a
valid basis of jurisdiction, we affirm.
                       BACKGROUND
     In 2006, Mr. Taylor was found guilty of unlawful
wounding and sentenced to five years’ incarceration by
the Circuit Court of Portsmouth, Virginia. See Taylor v.
United States, 666 F. App’x 896, 897 (Fed. Cir. 2016). In
2016, he filed a complaint in the Court of Federal Claims
asserting various constitutional and statutory claims
arising from his conviction. Id. The Court of Federal
Claims dismissed for lack of jurisdiction, and we affirmed.
Id. at 899. The Supreme Court denied Mr. Taylor’s mo-
tion for leave to proceed in forma pauperis, dismissed his
petition for writ of certiorari, and restricted his ability to
file further petitions. Taylor v. United States, 137 S. Ct.
1347 (2017).
    In March 2018, Mr. Taylor filed a complaint alleging
that the prior federal decisions violated his Sixth
Amendment rights, breached contracts arising from
various oaths of office, and caused damage to his reputa-
tion and pain and suffering. The Court of Federal Claims
dismissed the complaint for lack of subject matter juris-
diction.
   Mr. Taylor appeals.     We have jurisdiction under 28
U.S.C. § 1295(a)(3).
                        DISCUSSION
    The Tucker Act confers jurisdiction to the Court of
Federal Claims over specified categories of actions
brought against the United States.           28 U.S.C.
§ 1491(a)(1).  To demonstrate jurisdiction under this
statute, “a plaintiff must identify a separate source of
TAYLOR v. UNITED STATES                                  3



substantive law that creates the right to money damages,”
i.e., is money mandating. Fisher v. United States, 402
F.3d 1167, 1172 (Fed. Cir. 2005). We review dismissal by
the Court of Federal Claims for lack of jurisdiction de
novo. Samish Indian Nation v. United States, 419 F.3d
1355, 1364 (Fed. Cir. 2005).
    On appeal, Mr. Taylor cites a variety of provisions,
none of which provide jurisdiction. The Sixth Amendment
is not money mandating. See Maxberry v. United States,
722 F. App’x 997, 1000 (Fed. Cir. 2018). Section 1491
does not itself create a right to money damages. Fisher,
402 F.3d at 1172. Section 1343 of title 28 does not create
jurisdiction for the Court of Federal Claims, as it estab-
lished jurisdiction for the “district courts.” 28 U.S.C.
§ 1343. Title 28 defines the term “district court” as the
courts constituted by chapter 5 of title 28. 28 U.S.C.
§ 451. The Court of Federal Claims is constituted by
chapter 7 of title 28, not chapter 5. Because these provi-
sions are not money mandating or do not apply to the
Court of Federal Claims, the court properly dismissed the
action.
    Finally, Mr. Taylor argues that Rule 10 of the Rules of
the U.S. Court of Federal Claims is unconstitutional and
that the Court of Federal Claims should have allowed him
to include the United States as a plaintiff in this suit.
This argument is meritless, but even if it were not, we do
not see how it would establish jurisdiction in this case.
                       CONCLUSION
     We have considered Mr. Taylor’s other arguments and
find them unpersuasive. For the foregoing reasons, we
affirm the Court of Federal Claims’ dismissal for lack of
jurisdiction.
                      AFFIRMED
4                       TAYLOR v. UNITED STATES




                COSTS
    No costs.